                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            ) CAUSE NO.: 2:17-CR-90-JTM-JEM
                                             )
JOHN DOUGLAS SUTTON,                         )
               Defendant.                    )

        FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
            UPON A SUPERVISED RELEASE REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On January 21, 2020, the United States Government appeared by counsel Assistant United

States Attorney Joseph Cooley. Defendant John Douglas Sutton appeared in person and by counsel

Andrea E. Gambino and in the custody of the United States Marshal. United States Probation Officer

Robert C. Bono appeared. The Supervised Release Revocation Hearing was held. The Court received

evidence and comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       Defendant Jackson was initially sentenced in the District of Nebraska to, among other things,

a term of supervised release subject to specified written terms and conditions. On August 28, 2017,

Defendant Sutton’s supervised release was transferred to this jurisdiction.

       On September 18, 2019, the Government filed a petition alleging that Defendant violated the

terms and conditions of supervised release [DE 20], and an arrest warrant was issued. On October

3, 2019, an Initial Appearance was held, at which time Defendant Sutton was detained.




                                                1
       On January 16, 2020, Judge James Moody issued an Order referring this case to the

undersigned Magistrate Judge to conduct the Supervised Release Revocation Hearing, to recommend

modification, revocation, or termination of the supervised release in this case, and to submit

proposed findings and recommendations pursuant to 18 U.S.C. § 3401(i), 28 U.S.C. § 636(b)(1)(B),

and N.D. Ind. Local Rule 72-1.

       As a result of the January 21, 2020, Supervised Release Revocation Hearing, the undersigned

Magistrate Judge FINDS that:

       1.     Defendant Sutton has been advised of his right to remain silent, his right to counsel,

              his right to be advised of the charges against him, his right to a contested Supervised

              Release Revocation Hearing, and his rights in connection with such a hearing;

       2.     Defendant Sutton understands the proceedings, allegations and his rights;

       3.     Defendant Sutton knowingly and voluntarily admitted that he committed the offenses

              of operating a vehicle while intoxicated and operating a vehicle while intoxicated

              endangering a person [DE 34];

       4.     This violations are Grade C violations, Defendant’s criminal history category is III,

              and the suggested penalty is 5-11 months incarceration.

       The undersigned Magistrate Judge RECOMMENDS to Judge James Moody that:

       1.     Defendant Sutton be adjudged to have committed a violation of his supervised

              release described in the January 16, 2020, Revised Report of Violations [DE 32];

       2.     The Agreed Disposition of Supervised Release Violation [DE 34] be accepted; and




                                                2
      3.     Defendant Sutton be sentenced to time served as of January 21, 2020, and then

             continue on supervised release for a period of twenty-four months, under the

             conditions of supervision as described within the Revised Summary Report [DE 32].

      The parties agreed to waive any objections to these Findings and Recommendation.

      SO ORDERED this 21st day of January, 2020.

                                          s/ John E. Martin
                                          MAGISTRATE JUDGE JOHN E. MARTIN
                                          UNITED STATES DISTRICT COURT

cc:   All counsel of record
      District Judge James Moody




                                             3
